DETAILED ACTION

Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “external device (see Fig. 6, elements 200a, 200b 200c) is configured to collect the energy” in claim 9 is a relative term which renders the claim indefinite.  The term “external device (see Fig. 6, elements 200a, 200b 200c) is configured to collect the energy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The language of an energy can be “ a battery, derived from the environment, derived from the mechanical labor” is indefinite.

Claim 9 recites the limitation “the energy” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., (US 9,307,296).


    PNG
    media_image1.png
    560
    474
    media_image1.png
    Greyscale
 As per claim 1, Choe et al. (US 9,307,296) teaches a system comprising: an autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100); and an external device (see Fig. 6, elements 200a, 200b 200c) that comprises a switch (see col. 13, lines 28-43) and a transmitter (see col. 2, lines 21-34), the transmitter being configured to emit a coded signal (see col. 1, line 57 to col. 2, line -3) when the switch is actuated (see col. 13, lines 28-43); wherein the autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100) is configured to receive a code (see col. 1, line 57 to col. 2, line -3) contained in the coded signal (see col. 1, line 57 to col. 2, line -3); wherein the code (see col. 1, line 57 to col. 2, line -3) defines a task to be performed by the autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100); and wherein, in response to receiving the code (see col. 1, line 57 to col. 2, line -3), the autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100), immediately or after a defined delay time, begins to perform the task (see col. 1, lines 26-33). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Choe et al. into the intended end result, thereby improving the method for controlling an autonomous mobile robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
  
As per claim 2, Choe et al. teaches wherein the code (see col. 1, line 57 to col. 2, line -3) defines the task and a localized region of an area of robot deployment or a position in the area of robot deployment, in which the task is to be performed (see col. 1, lines 17-33).
  
As per claim 3, Choe et al. teaches wherein the switch (see col. 13, lines 28-43) is a contact switch (see col. 13, lines 28-43) configured to detect the opening and/or closing of at least one of the following: a door, a window, a drawer or a flap (see col. 7, lines 51-67). 
 
As per claim 4, Choe et al. teaches wherein the switch (see col. 13, lines 28-43) is a button that is triggered by being pressed by a user (see col. 1, lines 34-38).  

As per claim 5, Choe et al. teaches wherein the robot has an electronic map of the area of robot deployment (see col. 1, lines 34-38) and, based on map (see col. 1, lines 34-38) data of the electronic map (see col. 1, lines 34-38), a localized region or position is saved, together with the task (see col. 1, lines 26-33), in a memory (see Fig. 2 element 140), thereby linking region and task or, respectively, position and task (see col. 1, lines 26-33).
  
As per claim 6, Choe et al. further comprising a user interface (see col. 1, lines 34-38) that is configured to display the electronic map (see col. 1, lines 34-38) of the robot and to provide the user (see col. 1, lines 34-38) with the possibility of using the displayed map (see col. 1, lines 34-38) to link a task for the robot to a region on the map (see col. 1, lines 34-38) and to assign the task to the code (see col. 1, lines 26-38 and line 57 to col. 2, line -3).  

As per claim 7, Choe et al. teaches wherein the external device (see Fig. 6, elements 200a, 200b 200c) collects energy needed for operation by energy harvesting (see col. 1, lines 27-33).  

As per claim 8, Choe et al. teaches wherein, when harvesting (see col. 1, lines 27-33) energy needed for the operation of the external device (see Fig. 6, elements 200a, 200b 200c), the needed energy is derived from the work exerted in actuation of the switch (see col. 13, lines 28-43).  

As per claim 9, Choe et al. teaches a system comprising: an autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100); and an external device (see Fig. 6, elements 200a, 200b 200c) for wirelessly controlling the autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100), wherein the external device (see Fig. 6, elements 200a, 200b 200c) is configured to collect the energy needed for operation by energy harvesting (see col. 1, lines 27-33).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Choe et al. into the intended end result, thereby improving the method for controlling an autonomous mobile robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 10, Choe et al. teaches wherein the external device (see Fig. 6, elements 200a, 200b 200c) has a sensor (see col. 6, lines 7-31) for detecting a parameter, and wherein the external device (see Fig. 6, elements 200a, 200b 200c) is configured to wirelessly transmit information regarding a detected parameter to the robot (see Fig. 1), and wherein the robot is configured to perform a perform a defined task in response to receiving the transmitted information (see col. 1, lines 26-38).  

As per claim 11, Choe et al. teaches wherein the robot is configured to perform the defined task in a defined region or position of the area of robot deployment in response to receiving the transmitted information (see col. 1, lines 26-38).  

As per claim 12, Choe et al. teaches wherein the detected parameter includes a pH value, a humidity value (see col. 7, lines 34-50, having pH value falls under design choice) or both a pH value and a humidity value (see col. 7, lines 34-50, having pH value falls under design choice).
  
As per claim 13, Choe et al. teaches a system comprising: an external device (see Fig. 6, elements 200a, 200b 200c) that comprises a sensor (see col. 6, lines 7-31) and transmits information based on a sensed parameter to an autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100), the autonomous mobile robot (see Figs. 1, 4, 5 and Fig. 6, element 100), comprising: 23 56222278;1Substitute Specification - Clean a memory (see Fig. 2 element 140) that stores instructions (see cl. 1); and a processor (see Fig. 2, element 120) that executes the instructions to perform operations (see col. 1, lines 26-33 and cl. 1), the operations comprising: receiving transmitted information from the external device (see Fig. 6, elements 200a, 200b 200c); and performing a defined task based on received information (see col. 1, lines 26-33). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Choe et al. into the intended end result, thereby improving the method for controlling an autonomous mobile robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 14, Choe et al. teaches wherein the sensed parameter includes a pH value (see col. 7, lines 34-50, having pH value falls under design choice), a humidity value (see col. 7, lines 34-50, having pH value falls under design choice) or both a pH value and a humidity value (see col. 7, lines 34-50, having pH value falls under design choice).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9939814 is directed to “A method for a robot to autonomously generate a digitally stored map”;
US-10575696 is directed to “A method for docking an autonomous mobile floor cleaning robot with a charging dock, the robot including a receiver coil and a structured light sensor, the charging dock including a docking bay and a transmitter coil, includes: positioning the robot in a prescribed docked position in the docking bay using the structured light sensor and by sensing a magnetic field emanating from the transmitter coil; and thereafter induction charging the robot using the receiver coil and the transmitter coil with the robot in the docked position.”;
US-10327617 is directed to “A robot cleaner system may include a robot cleaner that may be automatically driven while performing a cleaning operation, a recharging base that receives the robot cleaner, and a remote control device that remotely controls the robot cleaner. The remote control device may also generate mapping information between an actual region and a virtual region based on image information generated by a camera provided on the robot cleaner, and/or image information generated by a camera on the recharging base.”;
US-10175688 is directed to “a remote control apparatus for remotely controlling a moving robot, including: a user interface unit displaying a map associated with a traveling area of a moving robot and receiving a user command associated with an operation of the moving robot; a processor selecting at least a part of the map as a designated area and generating a control signal for remotely controlling the moving robot by considering the received user command; and a wireless communication unit transmitting the generated control signal to the moving robot and receiving a response signal depending on the control signal from the moving robot.”;
US-10168709 is directed to “A method of operating a mobile robot includes generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface, identifying sub-regions, of at least one of the respective regions as non-clutter and clutter areas, and computing a coverage pattern based on identification of the sub- regions. The coverage pattern indicates a sequence for navigation of the non-clutter and clutter areas, and is provided to the mobile robot. Responsive to the coverage pattern, the mobile robot sequentially navigates the non-clutter and clutter areas of the at least one of the respective regions of the surface in the sequence indicated by the coverage pattern. Related methods, computing devices, and computer program products are also discussed.”;
Alriksson et al., is directed to “A component-based approach to localization and collision avoidance for mobile multi-agent systems”;
Eren et al., is directed to “Accuracy in position estimation of mobile robots based on coded infrared signal transmission;
Eren et al., is directed to “Position estimation of mobile robots based on coded infrared signal transmission;
Chen et al., is directed to “Complete coverage motion control of a cleaning robot using infrared sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B